DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 20) and Species A (Fig.1A-1B and 4A and 4B) in the reply filed on 04/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the unit is biodegradable at a temperature in the range of 5 to 600C" in line 1-2 it is unclear if the biodegradable temperature is meant in terms of when the biodegradable material naturally starts break down or if that range is with respect when it is being recycled. For purpose of examination, the limitation will be interpreted as biodegradable aliphatic particles such as PGA being dissolved at any stage.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,5,7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietschert (US20070017845A1) and further in view of Reichmann (US20040166758A1).

Regarding Claim 1, Tietschert teaches a food packaging unit from a moulded pulp material (Fig.2A shows the package 1 used to store eggs which is made from moulded pulp-0017, Tietschert), the packaging unit comprising a food receiving or carrying compartment (Fig.2A and 2B show cavities that are used to hold eggs), wherein the food packaging unit is a compostable food packaging unit (Fig.2A package 1 is moulded pulp and would contain natural fibers such as cellulose which are compostable and biodegradable). Tietschert does not teach wherein the moulded pulp material comprises an amount of a biodegradable aliphatic polyester.
Reichmann does teach wherein the moulded pulp material comprises an amount of a biodegradable aliphatic polyester (“The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moulded pulp material disclosed by Tietschert by adding the aliphatic polyester polymer as disclosed by Reichmann because due to aliphatic polyester is biodegradable/environmentally friendly making it easier to dispose. 

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches packaging unit from claim 1 further comprises one or more further agents from a biodegradable aliphatic polyester (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”0027, Reichmann).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches wherein the biodegradable aliphatic polyester comprises an amount of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”-0027, Reichmann).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 further teaches wherein the biodegradable aliphatic polyester is bio based (Since Reichmann discloses that invention that is biodegradable it aliphatic would be bio based. “The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach an amount of natural and/or alternative fibers.
Reichmann does teach a second material with an amount of natural and/or alternative fibers (“Generally, other examples the second polymer include, but are not limited to, polyamides, ethylene copolymers derived from ethylene and a non-hydrocarbon monomer such as ethylene vinyl acetate (EVA), ethylene ethyl acrylate (EEA), ethylene acrylic acid (EAA), ethylene methyl acrylate (EMA) and ethylene normal-butyl acrylate (ENBA), wood rosin and its derivatives, hydrocarbon resins, polyterpene resins, atactic polypropylene and amorphous polypropylene.”-0030, Reichmann; since wood rosin would contain natural fibers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material as disclosed by Tietschert by adding the second material of wood rosin as disclosed by Reichmann in order to improve bonding when the blending of material occurs. “Addition of the second polymer would favorably influence the melt rheology of the blend and improve bonding under the process conditions used.”(0029, Reichmann)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over refences as applied to claim 1 above and further in view of Kotaku (US20120270048A1).

Regarding claim 6, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the unit is biodegradable at a temperature in the range of 5 to 600C.
Kotaku does teach wherein the unit is biodegradable at a temperature in the range of 5 to 600C (“For example, the PGA particles can be dissolved in the organic solvent at a temperature of particularly preferably 30. degree. C. or lower, or the PLA particles can be dissolved in the organic solvent at a temperature of particularly preferably 40. degree. C. or lower, most preferably 35. degree. C. or lower to prepare a solution at a concentration of at least 2% by mass.”-0067, Kotaku). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biodegradable temperature range to be between 5 to 600C disclosed by Reichmann by adding the biodegradable aliphatic polyester PGA to be lower than 300C as disclosed by Kotaku in order to decompose the food packaging unit so it can be more environment friendly. 

12.	Claim 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietschert (US20070017845A1), Reichmann (US20040166758A1) and further in view of Vadhar (US20140151258A1).

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt. %. 
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt %. (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed in claim 1 above by changing the wt.% of biodegradable aliphatic polyester to 0.5-20 % as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tietschert as modified in claim 1 does not teach wherein the amount of biodegradable aliphatic polyester is in range of 2-10 wt. %. 
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 2-10 wt. % (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed in claim 1 above by changing the wt.% of biodegradable aliphatic polyester to 2-10% as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)

Regarding claim 20, Tietschert teaches a food packaging unit from a moulded pulp material (Fig.2A shows the package 1 used to store eggs which is made from moulded pulp-0017, Tietschert), the packaging unit comprising a food receiving or carrying compartment (Fig.2A and 2B show cavities that are used to hold eggs), wherein the food packaging unit is a compostable food packaging unit (Fig.2A package 1 is moulded pulp and would contain natural fibers such as cellulose which are compostable and biodegradable), Tietschert does not teach wherein the moulded pulp material comprises an amount of a biodegradable aliphatic polyester and wherein the biodegradable aliphatic polyester comprises an amount of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV.
Reichmann does teach wherein the moulded pulp material comprises an amount of a biodegradable aliphatic polyester (“The present invention provides a nonwoven web prepared from an aliphatic polyester polymer which has sufficient tear strength and is biodegradable.”-0026, Reichmann) and wherein the biodegradable aliphatic polyester comprises an amount of one or more of PBS, PHB, PHA, PCL, PLA, PGA, PHBH and PHBV (“The present invention, the aliphatic polyester can be any biodegradable aliphatic polyester polymer. Examples of biodegradable aliphatic polyesters usable in the present invention include, but are not limited to polyhydroxy butyrate (PHP), polyhydroxy butyrate-co-valerate (PHBV), polycaprolactane, polybutylene succinate, polybutylene succinate-co-adipate, polyglycolic acid (PGA), polylactide or polylactic acid (PLA), polybutylene oxalate, polyethylene adipate, polyparadioxanone, polymorpholineviones, and polydioxipane-2-one.”0027, Reichmann).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moulded pulp material disclosed by Tietschert by adding the aliphatic polyester polymer as disclosed by Reichmann because due to aliphatic polyester is biodegradable/environmentally friendly making it easier to dispose. 
Tietschert does not teach wherein the amount of biodegradable aliphatic polyester is in the range of 0.5-20 wt.%.
Vadhar does teach wherein the amount of biodegradable aliphatic polyester is in range of 0.5-20 wt. % (“The second component comprises about 1 to 10% biodegradable aliphatic and/or aromatic polyester, based on the total weight of the layer.”-0006, Vadhar). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wt. % of biodegradable aliphatic polyester as disclosed above by changing the wt.% of biodegradable aliphatic polyester to 0.5-20 % as disclosed by Vadhar in order to improve the flexibility and impact strength of the blend. “It has been surprisingly discovered that polymeric films comprising the disclosed blend exhibit improved flexibility and impact strength compared to polyester films known in the art. Films with the disclosed blends also advantageously do not adversely affect recyclability of the film.” (0012, Vadhar)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for pertinent prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735